Exhibit 8.1 List of subsidiaries: Holding as of Particulars Country March 31, 2011 March 31, 2010 Infosys BPO India 99.98% 99.98% Infosys Australia Australia 100% 100% Infosys China China 100% 100% Infosys Consulting U.S.A 100% 100% Infosys Mexico Mexico 100% 100% Infosys BPO s. r. o (1) Czech Republic 99.98% 99.98% Infosys BPO (Poland) Sp.Z.o.o (1) Poland 99.98% 99.98% Infosys BPO (Thailand) Limited (1) (3) Thailand – 99.98% Infosys Sweden Sweden 100% 100% Infosys Brasil Brazil 100% 100% Infosys Consulting India Limited(2) India 100% 100% Infosys Public Services, Inc. U.S.A 100% 100% Infosys Shanghai(4) China 100% – McCamish Systems LLC(1) U.S.A 99.98% 99.98% Infosys BPO s.r.o, Infosys BPO (Poland) Sp Z.o.o, Infosys BPO (Thailand) Limited and McCamish Systems LLC are wholly-owned subsidiaries of Infosys BPO. Infosys Consulting India Limited is a wholly owned subsidiary of Infosys Consulting. During the year ended March 31, 2011 Infosys BPO (Thailand) Limited was liquidated. On February 21, 2011 Infosys incorporated a wholly owned subsidiary Infosys Shanghai.
